[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           JULY 6, 2007
                                     No. 06-14558
                                                                         THOMAS K. KAHN
                               ________________________
                                                                             CLERK

                         D. C. Docket No. 01-01863-CV-AR-M

DELORIS I. BURROUGHS,

                                                            Plaintiff-Appellee-
                                                            Cross Appellant,

                                             versus

BELLSOUTH TELECOMMUNICATIONS, INC.,
LONG TERM DISABILITY PLAN FOR
SALARIED EMPLOYEES,

                                                   Defendants-Appellants-
                                                   Cross Appellees.
                               ________________________

                     Appeals from the United States District Court
                        for the Northern District of Alabama
                           _________________________

                                        (July 6, 2007)

Before DUBINA, and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       *
          Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
      BellSouth Telecommunications, Inc. (BellSouth) appeals the district court’s

grant of summary judgment for the plaintiff, Deloris Burroughs, for past and

future disability benefits and prejudgment interest. In 2001, Burroughs sued her

former employer BellSouth and its Long Term Disability Plan For Salaried

Employees (Plan) under the Employee Retirement Income Security Act of 1974

(ERISA) for wrongful denial of disability benefits. In 2003, the district court

remanded the case to BellSouth’s claims administrator for reconsideration and a

new benefits decision with instructions to consider any evidence Burroughs

produced. In 2004, BellSouth’s claims administrator issued a new decision

denying Burroughs disability benefits. In 2006, the district court granted

Burroughs’ motion for summary judgment.

      We review de novo the district court’s ruling on a motion for summary

judgment, applying the same legal standards as the district court. Williams v.

BellSouth Telecom., Inc., 373 F.3d 1132, 1134 (11th Cir. 2004). “[T]his court has

adopted the following standards for reviewing administrators’ plan interpretations:

(1) de novo where the plan does not grant the administrator discretion, (2) arbitrary

and capricious when the plan grants the administrator discretion; and

(3) heightened arbitrary and capricious where there is a conflict of interest.”

Buckley v. Metro. Life, 115 F.3d 936, 939 (11th Cir. 1997).

                                          2
      The 2002 documents for the Plan state the claims administrator has

exclusive, final, discretionary authority to interpret the Plan and determine

benefits. Under these circumstances, the proper standard of review for the benefits

decision is arbitrary and capricious. See Buckley, 115 F.3d at 939. We have

determined the district court applied the incorrect standard of review to the claims

administrator’s decision.

      Applying the correct standard to the 2004 benefits decision, we conclude

BellSouth is entitled to summary judgment. We vacate the district court’s decision

and remand for entry of judgment for BellSouth.1

      VACATED AND REMANDED.




      1
          Burroughs’ cross appeal is moot because of our resolution of this case.

                                                 3